Citation Nr: 0729918	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-27 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and materiel evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
chronic dysentery and gastroenteritis.  


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 

INTRODUCTION

The veteran had active service from December 1967 to December 
1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Boston, Massachusetts, Regional Office (RO) which determined 
that new and material evidence had not been submitted to 
reopen the veteran's claims of entitlement to service 
connection for both a chronic left ankle disorder to include 
sprain residuals and chronic dysentery and gastroenteritis 
and denied service connection for a chronic back disorder.  
In June 2006, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  In 
December 2006, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim of 
entitlement to service connection for a chronic left ankle 
disorder to include sprain residuals; granted service 
connection for chronic lumbosacral spine osteoarthritis; and 
remanded the issues of service connection for a chronic left 
ankle disorder to include sprain residuals and whether new 
and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic dysentery and gastroenteritis to the RO for 
additional action.  

In February 2007, the RO granted service connection for left 
ankle pain syndrome and assigned a noncompensable evaluation 
for that disability.  

The RO determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic dysentery and gastroenteritis.  
The Board is required to consider the question of whether new 
and material evidence has been received to reopen the 
veteran's claim without regard to the RO's determinations in 
order to establish the Board's jurisdiction to address the 
underlying claim and to adjudicate the claim on a de novo 
basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  



FINDINGS OF FACT

1.  In August 1972, the RO denied service connection for 
chronic dysentery and gastroenteritis.  The veteran was 
informed in writing of the adverse decision and his appellate 
rights in May 1973.  The veteran did not submit a notice of 
disagreement with the decision.  

2.  The documentation submitted since the August 1972 RO 
decision is either cumulative or redundant; bears directly, 
but not substantially, on the specific matter under 
consideration; and does not, either by itself or in 
connection with evidence previously assembled, raise a 
reasonable possibility of substantiating the veteran's claim.  


CONCLUSION OF LAW

The August 1972 RO decision denying service connection for 
chronic dysentery and gastroenteritis is final.  New and 
material evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for chronic dysentery and 
gastroenteritis has not been presented.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, 3.326(a), 20.1103 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's application to reopen his claim of entitlement to 
service connection for chronic dysentery and gastroenteritis, 
the Board observes that the RO issued a VCAA notice to the 
veteran in December 2006 which informed him of the evidence 
needed to support both his application to reopen a claim of 
entitlement to service connection for chronic dysentery and 
gastroenteritis and the assignment of an evaluation and 
effective date for an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his application.  

The VA has secured or attempted to secure all relevant 
documentation.  The veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  The 
hearing transcript is of record.  There remains no issue as 
to the substantial completeness of the veteran's application.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  

Notwithstanding any deficiency in the notice given the 
veteran, the Board finds that all relevant facts have been 
developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007).  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent 
v. Nicholson, 20 Vet.App. 1 (2006); Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  


II.  Chronic Dysentery and Gastroenteritis

Generally, absent the filing of a notice of disagreement 
within one year of the date of mailing of the notification of 
the initial review and determination of a veteran's claim and 
the subsequent filing of a timely substantive appeal, a 
rating determination is final and is not subject to revision 
upon the same factual basis except upon a finding of clear 
and unmistakable error.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2007).  

A.  Prior RO Decision

In August 1972, the RO denied service connection for chronic 
dysentery and gastroenteritis as the claimed disorders were 
not shown at his physical examination for service separation.  
The veteran was informed in writing of the adverse decision 
and his appellate rights in May 1973.  The veteran did not 
submit a notice of disagreement with the adverse decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The veteran's service medical 
documentation reflects that he was seen for gastrointestinal 
complaints including nausea, vomiting, and diarrhea.  A May 
1970 treatment record states that the veteran was diagnosed 
with acute gastroenteritis of unknown etiology.  The report 
of the veteran's September 1971 physical examination for 
service separation states that his abdomen and viscera were 
found to be normal.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2007) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the August 1972 rating decision 
denying service connection for chronic dysentery and 
gastroenteritis consists of VA clinical and examination 
documentation; a color photograph with a handwritten 
inscription which reads "Fort Dix, NJ 1967-1968;" the 
transcript of the June 2006 hearing before the undersigned 
Veterans Law Judge sitting at the RO; and written statements 
from the veteran.  The report of a January 1976 VA 
examination for compensation purposes notes that the veteran 
was diagnosed with "functional [gastrointestinal symptoms] -
 no ulcer."  In his May 2004 Veteran's Application for 
Compensation or Pension (VA Form 21-526), the veteran 
reiterated that he had been treated for a stomach disorder 
during active service.  VA clinical documentation dated 
between June 2001 and June 2004 indicates that the veteran 
was diagnosed with and treated for irritable bowel syndrome, 
diverticulosis, and peptic ulcer disease.  In his March 2005 
notice of disagreement, the veteran advanced that his 
"dysentery while in Germany" was related to his Army 
rations.  In his August 2005 Appeal to the Board (VA Form 9), 
the veteran reiterated that he had been treated for 
gastrointestinal complaints during active service.  At the 
June 2006 hearing on appeal, the veteran reiterated that he 
had been treated for gastrointestinal complaints during 
active service associated with Army food.  He testified that 
he had suffered from chronic "stomach problems" thereafter.  

In reviewing the additional documentation received since the 
August 1972 RO determination, the Board observes that it is 
essentially cumulative in nature.  The additional clinical 
documentation does not show a current diagnosis of either 
chronic dysentery or gastroenteritis.  It reflects ongoing 
treatment of his post-service gastrointestinal disabilities.  
The veteran's testimony and written statements merely 
reiterate the fact that he had gastrointestinal complaints 
during active service.  They do not advance that the veteran 
has either chronic dysentery or gastroenteritis.  While the 
additional documentation is new, it does not raise a 
reasonable possibility of substantiating the veteran's claim.  
In light of the foregoing, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for 
chronic dysentery and gastroenteritis


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for chronic dysentery and 
gastroenteritis is denied.  



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


